HOUSTON, Justice
(dissenting).
Alabama Code 1975, § 6-5-440, provides that a party may not prosecute two actions in the courts of this State at the same time for the same cause and against the same party. Junkin v. Orkin Exterminating Co. (CV-2001-1038, Tuscaloosa Circuit Court), and Cutler v. Orkin Exterminating Co. (CV-96-184, Houston Circuit Court), contain the same parties and arise out of the same nucleus of operative facts. (See Orkin’s petition for writ of mandamus, pp. 9-10; Equity Res. Mgmt. Co. v. Vinson, 723 So.2d 634 (Ala.1998); Smith v. Scott Paper Co., 620 So.2d. 976 (Ala.1993); Crutcher v. Wynn, 591 So.2d 453, 454 (Ala.1991), quoting NAACP v. Hunt, 891 F.2d 1555, 1561 (11th Cir.1990).) Therefore, because the pendency of the first action (Cutler v. Orkin) is a good defense to this subsequently filed action (Ex parte University of South Alabama Foundation, 788 So.2d 161 (Ala.2000), and Ex parte Speedee Cash of Alabama, Inc., 806 So.2d 389 (Ala.2001)), this subsequently filed action must be dismissed pursuant to Alabama Code 1975, § 6-5-440.
I would grant the petition and issue the writ of mandamus. Therefore, I must dissent.
BROWN, J., concurs.